THE      ATTORNEY    GENERAL
                          OF TEXAS
                        A-N.         lkxnr       16711




                               August 20, 1975           :

The Honorable Joe Resweber                         Opinion No. H-   670
County Attorney
Harris County Courthouse                           Re: Requirements for publication
Houston, Texas 77002                               of legal notices in Harris County.

Dear Mr.   Reaweber:

           You have requested our opinion concerning the proper newlrpspers
for publication of official notices’ in Harris County. Your question ir whether
advertisements for bids may be published in weekly newspapers or only in daily
newspapers.

           Article 1659a, V. T. C. S.,  aa ,amended by Acts 1975, 64th. Leg., ch.
422, p.1120 applies to countiee of over 800,000 population and requires supplies
to be purchased on competitive bids where the total expenditure exceeds $2,000.00.
Advertisements for bide must be made “in a daily newspaper published and cir-
culated in the county. ”

           Article 29a, V. T. C. S., which is applicable to publications in general,
provides that publication may be in a newspaper as defined in article 28a, V. T. C. S.
This definition would include weekly newspapers.     Thus the general publication
statute would allow advertiiements. to be published in a weekly newspaper, whereas
article 1659a would require the uBe of~a daily newspaper.

            In our opinion article 1659a controls the advertisement of bids for
supplies costing more than $2,000.00     in counties of over 800, 000 population.
It is well established that a special provision is to be construed as an exception to
a general provision where the,two are in conflict.       53 Tex. Jur. 2d, Statutes,
$ 161 and authorities cited therein.    Since article 1659a is of mores specialized
;z;li;ation  than articles 28s and 29a. it must control in circumstances within its
                                                       i

                                   SUMMARY

                      Advertisements for bids for supplier costing
                  more than $2,000.00   in counties of over 800,000
                  po,pulation muat be published in accordance with
                  artic1.e 1659a. which require8 publication in’s daily
                  newspaper.
  The Honorable Joe Resweber - Page 2    (H-670)



c APPROVED:
 ._




  Opinion Committee


  jad:




                               p. 2925